DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosure” as prohibited by the MPEP.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gweon (KR 2014-0037520).
Regarding Claims 1 and 19, Gweon discloses a storage assembly comprised of a base with an underfloor storage compartment 10, a first floor panel 20 including a first outboard region, a first inboard region, and a first underside surface, the first outboard region being configured to be coupled to a base of the vehicle, the first floor panel being configured to pivot in a first rotational direction from a first closed position to a first open position; and a second floor panel 20 including a second outboard region, a second inboard region, and a second underside surface, the second outboard region being configured to be coupled to the base, the second floor panel being configured to pivot in a second rotational direction opposite the first rotational direction from a second closed position to a second open position (see Figs. 6 and 7).

Regarding Claim 3, Gweon further comprises a transversely-extendable bar/partition 30, 40 coupled to at least one of the first underside surface and the second underside surface, the transversely-extendable bar being movable between a collapsed configuration and an extended configuration in which the transversely-extendable bar extends across a gap defined by the first floor panel in the first open position and the second floor panel in the second open position.
Regarding Claims 5 and 6, Gweon discloses a closure assembly which is a latch to retain the two floor panels 20 in position when closed (see Figs 20-23).
Regarding Claim 7, Gweon discloses a partition 31 disposed between the two flor panels when deployed.
Regarding Claim 8, the bottom of the partition of Gweon is parallel to the floor.
Regarding Claims 9 and 11, Gweon discloses fastener components 34 on the underside of the panels to accept a plurality of accessories 30, 31.
Regarding Claim 16, the floor panels 20 pivot 90 degrees.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gweon as applied to claims 3, 9 and 11 above, and further in view of Gignac (US 5,915,777).
Regarding Claim 4, Gweon does not appear to disclose the use of vertical protrusions (hooks) on the crossbar.  Gignac discloses a system for storage in a vehicle including transversely extending bars 28, 30 and vertically extending protrusions 44, 46 for hanging objects in the storage area.  Before the effective filing date of the present application, it would have been obvious to include the hooks (protrusions) of Gignac on the crossbar of Gweon in order to further utilize the storage space by allowing items to hang.  The motivation is provided by Gignac.
Regarding Claim 10, Gignac discloses a rail system 35, 37 (see Figs. 5 and 6) which defines a plurality of receptacles for receiving components (receptacle defined between the square shaped rails and the rear wall).
Regarding Claim 14, the accessories of Gignac include multiple containers having an interior (see Fig. 4).
Regarding Claim 15, Gignac discloses the design of the containers to fit multiple differing items.  Whether the container was a padded electronic device bag or not is merely an obvious matter of design choice for one having ordinary skill in the art.
The combination of Gweon, Gignac and ordinary skill in the art discloses a storage assembly comprised of a base at least partially defining an underfloor storage compartment (Gweon; 10); a first floor panel including a first outboard .


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gweon as applied to claim 11 above, and further in view of Benzing (DE 10 2005 015 859).
Regarding Claims 12 and 13, Gweon does not appear to disclose specific accessories for attachment to the vertical surface of the panels.  Benzing discloses the use of both a two-part bottle holder 7, 11 to retain a body and the neck of a bottle, as well as a flexible pocket 69 (see Fig. 8).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the specific, and well-known, accessories of Benzing on the structure of Gweon in order to have a more functional space that would retain varying items more efficiently.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gweon as applied to claim 1 above, and further in view of ordinary skill in the art.
Regarding Claim 17, Gweon discloses that the crossbar 40 in the vehicle is a multi-part cross bar device which is to configured as the user needs (see translation, page 7 of 15, 6th paragraph).  One having ordinary skill in the art would readily recognize that the partition/crossbar could be adjusted to keep the panels open, closed, or partially between in order to accommodate the items to be transported.
Regarding Claim 18, the hinges 50 of Gweon are spring/torque hinges (see Fig. 18).
Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S DANIELS/Primary Examiner, Art Unit 3612